         Case 2:21-cv-01510-AC Document 4 Filed 09/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    MITCHELL DIXON, JR.,                              No. 2:21-cv-1510 AC P
11                       Plaintiff,
12           v.                                         ORDER
13    SACRAMENTO SUPERIOR COURT, et
      al.,
14
                         Defendants.
15

16

17          Plaintiff, a county inmate proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983 together with a request for leave to proceed in forma pauperis pursuant to 28

19   U.S.C. § 1915. However, plaintiff left the form blank and has not included a certified copy of his

20   inmate trust account statement for the six-month period immediately preceding the filing of the

21   complaint. See 28 U.S.C. § 1915(a)(2). Plaintiff will be provided the opportunity to submit a

22   completed in forma pauperis application and a certified copy of his trust account statement in

23   support of his application.

24          In accordance with the above, IT IS HEREBY ORDERED that:

25          1. Plaintiff’s application to proceed in forma pauperis (ECF No. 2) is dismissed without

26   prejudice;

27          2. Within thirty days from the date of this order, plaintiff shall submit a completed

28   application to proceed in forma pauperis on the form provided by the Clerk of Court;
                                                       1
         Case 2:21-cv-01510-AC Document 4 Filed 09/13/21 Page 2 of 2


 1          3. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In
 2   Forma Pauperis By a Prisoner; and
 3          4. Within thirty days from the date of this order, plaintiff shall submit a certified copy of
 4   his inmate trust account statement for the six-month period immediately preceding the filing of
 5   the complaint.
 6          5. Plaintiff’s failure to comply with this order will result in a recommendation that this
 7   action be dismissed without prejudice.
 8   DATED: September 10, 2021
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
